UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6819


REGINALD U. FULLARD,

                    Plaintiff - Appellant,

             v.

FRANK PERRY; KENNETH E. LASSITER; ROY COOPER; LISMAR
BOSQUES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:18-cv-00385-LCB-JLW)


Submitted: December 28, 2018                                      Decided: January 7, 2019


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald U. Fullard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald U. Fullard appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012)

complaint without prejudice. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Fullard v. Perry, No.

1:18-cv-00385-LCB-JLW (M.D.N.C. June 18, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2